DETAILED ACTION

Brief Summary
This is a final Office action regarding the reissue U.S. Application 16/704,784 (hereafter “the ‘784 Application”), which is a reissue application of U.S. Patent 9,836,257 (hereafter “the ‘257 Patent”).

The ‘257 Patent originally issued on December 5, 2017, with original claims 1-40. Here, the ‘257 was filed as U.S. Application 10/053,765 (hereafter “the original ‘765 Application”) on January 18, 2002. In review of the original ‘765 Application, the Applicant claimed priority to a U.S. provisional application No. 60/262,764, filed January 19, 2001.

As noted above, the ‘257 Patent originally issued with patented claims 1-40.  A preliminary amendment was filed on December 9, 2019, which amended various limitations throughout claims 1-40.  With this, a non-final Office action was mailed on November 3, 2021 that indicated that each of claims 1-40 were rejected.  In response, the Applicant filed an amendment dated April 4, 2022.  Subsequently, the Applicant filed a supplemental amendment dated April 22, 2022 that amends claims 1-11, 13-18, 21-28, and 31-40, leaving claims 12, 19-20, and 29-30 as unamended original claims.  Thus, with the instant supplemental amendment dated April 22, 2022, claims 1-40 are currently pending, with claims 1, 3, 17, 23, 27, 32, and 36 being independent.

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

The present application is being examined under the pre-AIA  first to invent provisions. 



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,836,257 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Reissue Declaration and Rejection under 35 U.S.C. 251
Claims 1-40 remain rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion below.

Particularly, upon reviewing the instant amendment dated December 5, 2019, numerous claims are now broader in scope than the original claims 1-40.   In this regard, 37 CFR 1.175 states, in part:
(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

With this, the reissue declaration filed on July 9, 2020 is defective because there is no clear indication of Applicants intention of broadening, and the declaration fails to identify a specific claim that the application seeks to broaden.  See 37 CFR 1.175, MPEP 1412.03, and MPEP 1414. 

Specifically, the instant declaration filed July 9, 2020 does not indicate which claim that the Applicant intends to be broadened.  In this regard, as an example, independent claim 1 currently is broadened because the phrase “a voice” is to be omitted from the limitation in lines 38-41, so as to read “…and the device dependent attribute includes at least one of a name, a brand, a model, a device identity, an address, [a voice,] security information, or a device profile, corresponding to the wireless output device found in the wireless search in (2)”.  A similar amendment is made to independent claims 3 and 17, which omits the term “a voice”.  Further, in the amendment dated April 22, 2022, independent claim 3 is further broadened, as it omits the original limitation requiring “Bluetooth specifications” as well as “the selected digital content being video digital content or audio digital content, individually or in any combination”.  Similarly, in the amendment dated April 22, 2022, independent claim 27 is also broadened as it omits the original limitations requiring “Bluetooth specifications”. 

Additionally, in the amendment dated April 22, 2022, independent claim 23 is broadened by the amended limitation that now recites “the digital content includes at least one of image content, digital document content, audio content or video content”, as the claim can now be interpreted to not have either of the audio content nor the video content in the digital content, as originally required. A similar amendment is made to independent claim 36.  Continuing, the amendment dated April 22, 2022 is also seen to broaden independent claim 32, as the original limitation is omitted that previously required “an authentication or security processing component for implementing an authentication procedure, the authentication procedure or security procedure for establishing a secure wireless connection between the mobile information apparatus and the discovered wireless output device, the secure wireless connection being compatible, at least partly, with at least one protocol within Bluetooth specifications ….”  Further, the amendment dated April 22, 2022 is seen to broaden independent claim 36, as the original limitation is omitted that previously required “implementing, at the mobile apparatus, an authentication procedure or security procedure for establishing wireless communication between the mobile information apparatus and the wireless output device that has been wirelessly discovered, the authentication procedure or security procedure includes obtaining one or more of a user name, a password, an ID number, a security key, a biometric, a fingerprint, or voice, individually or in any combination”.

With this, each of independent claims 1, 3, 17, 23, 27, 32, and 36 are seen to be broadened in at least one way, as various limitations are omitted from these claims.  Because of this, at least independent claims 1, 3, 17, 23, 27, 32, and 36 of the ‘257 Patent are seen to be broadened with the amendment dated April 22, 2022.  

Along this vein, the declaration filed July 9, 2020 indicates that the reason for the reissue is because of the original feature of a “display screen” do not recite the now claimed “touch sensitive screen”.  However, with this, the instant declaration does not provide an unequivocal statement that there is an intent to broaden the original claims, and does not particular indicate which of the original claims of the ‘257 Patent is intended to be broadened.  See MPEP 1412.03(IV).



Claim Objections
Claims 17 and 36 are objected to because of the following informalities:  
In claim 17, line 51 (being found in the last limitation on page 54 of the amendment dated April 22, 2022), “to wireless output controller device” should read “to the wireless output controller device”;
in claim 36, line 51 (being found in the last limitation on page 68 of the amendment dated April 22, 2022), “to discovered wireless output device” should read “to the discovered wireless output device”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The changes made in the amendment dated April 22, 2022 in the claims is seen to overcome the previously cited rejections under 35 U.S.C. 112.  Thus, the previously cited rejections to claims 1-23, 28, and 32-36, as cited in the Office action dated November 3, 2021, is withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 36-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. 6,587,835, issued to G. Victor Treyz et al. (hereafter “Treyz”, being cited in the prior Office action dated November 3, 2021).

Regarding claim 36, Treyz discloses a non-transitory computer readable recording medium containing software that is executable for managing wireless output of digital content from a mobile information apparatus [handheld computing device 12, see Figs. 2, 4, 5, and 6] to one or more wireless output devices by wireless communication, 
the one or more wireless output devices being distinct devices from the mobile information apparatus [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”; also see col. 63, lines 1-40, wherein “At step 1076, the handheld computing device 12 may be used to provide the user with an opportunity to provide communications addresses for the desired recipients. For example, handheld computing device 12 may display on-screen options that allow the user to input the communications addresses. The communications addresses may be e-mail addresses. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”],
the digital content including at least one of image content, digital document content, audio content or video content, individually or in any combination [see col. 17, lines 27-59, wherein “Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user's voice may be recorded and associated with the user's electronic business card.”; also see col. 63, lines 1-40, wherein “The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”], and 
the mobile information apparatus including:
wireless communication circuitry for wireless communication [see col. 13, lines 10-47; also see Figs. 4 and 6];
a display screen [“display 80”, seen in Fig. 4; also see “display 118”, seen in Fig. 5; also “display 130”, seen in Fig. 6];
a graphical user interface over the display screen of the mobile information apparatus for interacting with a user [see “touchscreen 84” in Fig. 4; also see “user input 134 in Fig. 6; also see col. 15, lines 3-35; also see col. 16, lines 37-55, wherein “The user may provide inputs using user input interface 134. User input interface 134 may be, for example, an on-screen keyboard, a keyboard, a touch screen, a touch pad, keys, or buttons, a microphone (e.g., for voice commands), a pointing device (e.g., a trackball or mouse, etc.), etc.”], 
a processor [“processor 64, seen in Fig. 4; also see “control circuitry 128”, seen in Fig. 6];
operating system software [see col. 12, lines 38-55; also see col. 15, line 3-col. 16, line 66]; and
wherein the software when executed, at least partly, by the processor at the mobile information apparatus [see col. 15, line 3-col. 17, line 59; also see col. 63, lines 13-48], performs a digital content output method that comprises:
opening a short range wireless communication channel, using the wireless communication circuitry at the mobile information apparatus, for wireless communication [see col. 13, lines 10-58; also see col. 15, lines 16-63], the short range wireless communication channel is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”];
wirelessly discovering, with the wireless communication circuitry and over the short range wireless communication channel, a wireless output device that is available for establishing wireless communication with the mobile information apparatus [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”; also see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”];
wirelessly receiving, via the wireless communication circuitry of the mobile information apparatus, over the short range wireless communication channel and from the discovered wireless output device, at least an attribute related to the discovered wireless output device [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; here, a second handheld computing device is seen to be the “discovered wireless device”; also see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”]; 
establishing, via the wireless communication circuitry, a wireless connection link between the mobile information apparatus and the discovered wireless output device [see for instance, col. 17, lines 28-59 and col. 63, lines 1-40] subsequent to having wirelessly received, by the mobile information apparatus and from the wireless output device, the at least an attribute related to the discovered wireless output device [see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”], 
the wireless communication link from the mobile information apparatus to the discovered wireless output device being compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth standards [see col. 13, lines 10-47, wherein “Wireless communications paths may use infrared (IR) communications. For example, an infrared transmitter/receiver may be provided in retailer equipment 36. An IR communications link may be formed between retailer equipment 36 and handheld computing device 12 using an IR transmitter/receiver in handheld computing device 12. … Wireless radio-frequency (RF) communications may use any suitable radio frequencies. For example, frequencies such as 900 MHz or 2.4 GHz or other ultra-high frequencies (UHF) may be used. These are merely illustrative examples. Any suitable frequency or frequencies may be used for wireless RF transmissions.… An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity. Such a connection may operate at 2.4 GHz.”; also see col. 17, lines 27-45, wherein “The link may be established using any suitable IR communications protocols.”];
receiving, over the graphical user interface of the mobile information apparatus, at least an indication related to selected digital content that includes at least one of image content, digital document content, audio content or video content, individually or in any combination, for rendering at the discovered wireless output device [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols….Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user's voice may be recorded and associated with the user's electronic business card. An illustrative screen 150 that handheld computing device 12 may display is shown in FIG. 9. In the example of FIG. 9, electronic business card 152 contains a graphic logo 154 and personal information 156.”; also see col. 63, lines 1-40, wherein “At step 1076, the handheld computing device 12 may be used to provide the user with an opportunity to provide communications addresses for the desired recipients. For example, handheld computing device 12 may display on-screen options that allow the user to input the communications addresses. The communications addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”];
generating, at the mobile information apparatus, output data related to at least part of the selected digital content that includes at least one of image content, digital content, audio content or video content, individually or in any combination, the output data is device dependent on the discovered wireless output device [see col.. 16, line 37-col. 17, line 15; also see col. 17, lines 28-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device. A confirmation message 148 may be displayed to confirm that the link has been established. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”; here, the output data, in this case, the “electronic business card” that may include “images, audio, and/or video clips”, is formatted and sent to the particular discovered other handheld computing device, interpreted as being the “output device”, over the particular communication channel, whereby this process occurs after the other handheld computing device is discovered in the vicinity, with the “nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process”, thereby having “the output data is device-dependent on the …output device”] and, 
is based, at least partly, on the attribute that is related to discovered wireless output device [see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”], and 
wherein the output data conforms, at least partly, to one or more of a published standard, a proprietary standard, a format, a protocol, or a language, individually or in any combination, and the output data is conformed such that the output data is specifically compatible for rendering at the discovered wireless output device [see col. 16, line 56-col. 17, line 10, wherein “Audio files may be sent using any suitable audio format. One illustrative audio format for audio files is MP3. Video may also be sent using any suitable format. One illustrative video format is MPEG-4, but any suitable format may be used if desired.”; also see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user. …Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user’s voice may be recorded and associated with the user’s electronic business card.”; also see step 1076 in Fig. 112; also see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards.”]; and
wirelessly transmitting, via the wireless communication circuitry and over the wireless communication link, output data that is related to at least part of the selected digital content
from the mobile information apparatus to the discovered wireless output device for output or rendering of at least part of the selected digital content at the discovered wireless output device, the selected digital content including at least one of image content digital document content, audio content or video content, individually or in any combination [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols….Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips.”; also see step 1078 in Fig. 112; also see col. 63, lines 1-40, wherein “The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”], and 
the output data is related, at least partly, to the attribute related to the discovered wireless output device [see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”; see col. 16, line 56-col. 17, line 10, wherein “Audio files may be sent using any suitable audio format. One illustrative audio format for audio files is MP3. Video may also be sent using any suitable format. One illustrative video format is MPEG-4, but any suitable format may be used if desired.”; also see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user. …Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user’s voice may be recorded and associated with the user’s electronic business card.”; also see step 1076 in Fig. 112; also see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards.”]; and
wherein the wireless output device is at least one of a television, a display device, a printing device, an audio output device, or a wireless output controller connectable to a television or display device [see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”,  here, a second handheld computing device would be considered as “a display device” or “an audio output device”; also see col. 63, lines 1-40, wherein “The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”; here, an audio or video clip is sent to a recipient, whereby the recipient would thus be considered as a “display device” or an “audio output device”], and 
the wireless communication link is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47; also see col. 15, lines 16-48].

Regarding claim 37, Treyz discloses the non-transitory computer readable storage medium discussed above in claim 36, and further teaches that:
wherein wirelessly discovering the wireless output device includes one or more searching criteria, the one or more searching criteria including searching for one or more wireless output devices: (1) that can provide wireless output service, or (2) based on a close proximity of the one or more wireless output devices to the mobile information apparatus [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”;]; and
wherein each wireless output device found in the wireless search satisfying, at least partly, the one or more searching criteria [see col. 23, line 8-col. 24, line 3; also see col. 39, line 63-col. 40, line 19; also see col. 45, lines 8-31].

Regarding claim 38, Treyz discloses the non-transitory computer readable storage medium discussed above in claim 36, and further teaches in which the opening of the short range wireless communication channel includes at least one of: 
(1) a direct wireless communication compatible with at least part of IEEE 802.11 wireless standards; or 
(2) a wireless communication compatible with at least part of Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”].

Regarding claim 39, Treyz discloses the non-transitory computer readable storage medium discussed above in claim 38, and further teaches in which the establishing of the wireless communication link between the mobile information apparatus and the wireless output device includes at least one of the following:
(1) the mobile information apparatus accessing, using the wireless communication circuitry, a wireless local area network that is compatible, at least in part, with part of IEEE 802.11 wireless standards, or 
(2) the mobile information apparatus establishing a direct wireless communication link compatible with at least part of IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”].

Regarding claim 40, Treyz discloses the non-transitory computer readable storage medium discussed above in claim 36, and further teaches in which the output method further comprises implementing, at the mobile information apparatus, an authentication procedure or a security procedure that includes obtaining, by the mobile information apparatus or by the wireless output device, one or more of a user name, a password, an ID number, a security key, or voice, individually or in any combination [see col. 18, lines 41-58, wherein “The transactions performed at step 162 may be placed under password control. The user may supply a password using keys or an on-screen keyboard. The user’s identity may also be verified using handwriting or signature recognition arrangements. ...A fingerprint recognition may be used as an attachment to handheld computing device 12 or as part of handheld computing device 12.”], 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 6,587,835, issued to G. Victor Treyz et al. (hereafter “Treyz”, being cited in the prior Office action dated November 3, 2021) in view of U.S. Patent Application Publication 2002/0071416, with the inventor of Greg Carlson et al. (hereafter “Carlson”, being cited in the prior Office action dated November 3, 2021).

Regarding claim 17, Treyz discloses a wireless information apparatus [handheld computing device 12, see Figs. 2, 4, 5, and 6] configured for wireless 
rendering or outputting of digital content at an output device, by wireless communication, the output device being associated with a wireless output controller device [see col. 16, line 56-col. 17, line 10, wherein “At step 138, handheld computing device 12 may be used to provide the user with an opportunity to send and receive e-mail, telephone calls, voice mail, paging messages, data service feeds, and any other suitable information or messages. Such messages may include text, graphics, audio, and video. Audio files may be sent using any suitable audio format. One illustrative audio format for audio files is MP3. Video may also be sent using any suitable format. One illustrative video format is MPEG-4, but any suitable format may be used if desired.”; also se col. 17, lines 28-51, wherein “Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user’s voice may be recorded and associated with the user’s electronic business card.”; also see step 1076 in Fig. 112; also see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards.”],
the wireless information apparatus including:
a display screen [“display 80”, seen in Fig. 4; also see “display 118”, seen in Fig. 5; also “display 130”, seen in Fig. 6];
a graphical user interface over the display screen of the wireless information apparatus for interacting with a user [see “touchscreen 84” in Fig. 4; also see “user input 134 in Fig. 6; also see col. 15, lines 3-35; also see col. 16, lines 37-55, wherein “The user may provide inputs using user input interface 134. User input interface 134 may be, for example, an on-screen keyboard, a keyboard, a touch screen, a touch pad, keys, or buttons, a microphone (e.g., for voice commands), a pointing device (e.g., a trackball or mouse, etc.), etc.”], 
operating system software [see col. 12, lines 38-55; also see col. 15, line 3-col. 16, line 66],
a processor [“processor 64, seen in Fig. 4; also see “control circuitry 128”, seen in Fig. 6], and 
one or more wireless communication units [see col. 13, lines 10-47; also see Figs. 4 and 6] with at least one wireless communication unit supporting wireless communication that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications for wireless communication [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],
the wireless information apparatus being configured to:
open, via the at least one wireless communication unit of the wireless information apparatus that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specification, a short range wireless communication channel for wireless communication with the wireless output controller device [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],
the wireless output controller device being a distinct device from the wireless information apparatus, and the wireless output controller device is either wire connected to the output device or included in the output device [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”,  here, a second handheld computing device is seen to be the “output device”, which would include a “wireless output controller device”, as discussed in col. 15, lines 16-63];
wirelessly search, at the wireless information apparatus over the short range wireless communication channel via the at least one wireless communication unit that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],  
for the wireless output controller device, that is available within short range for wireless communication with the wireless information apparatus [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”; also see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”];
receive, at the wireless information apparatus over the short range wireless communication channel via the at least one wireless communication unit that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],
at least an attribute from the wireless output controller device found in the wireless search [see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”]; 
establish a wireless connection between the wireless information apparatus and the wireless output controller device subsequent to receiving, at the wireless information apparatus, the at least an attribute from the wireless output controller device [see for instance, col. 17, lines 28-59 and col. 63, lines 1-40], 
the establishing of the wireless connection being via the at least one wireless communication unit supporting wireless communication that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47, wherein “Wireless communications paths may use infrared (IR) communications. For example, an infrared transmitter/receiver may be provided in retailer equipment 36. An IR communications link may be formed between retailer equipment 36 and handheld computing device 12 using an IR transmitter/receiver in handheld computing device 12. … Wireless radio-frequency (RF) communications may use any suitable radio frequencies. For example, frequencies such as 900 MHz or 2.4 GHz or other ultra-high frequencies (UHF) may be used. These are merely illustrative examples. Any suitable frequency or frequencies may be used for wireless RF transmissions.… An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity. Such a connection may operate at 2.4 GHz.”; also see col. 17, lines 27-45, wherein “The link may be established using any suitable IR communications protocols.”];
generate, at the wireless information apparatus, output data related to at least part of the digital content, the output data is device dependent on the wireless output controller device or at the output device [see col.. 16, line 37-col. 17, line 15; also see col. 17, lines 28-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device. A confirmation message 148 may be displayed to confirm that the link has been established. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”; here, the output data, in this case, the “electronic business card” that may include “images, audio, and/or video clips”, is formatted and sent to the particular discovered other handheld computing device, interpreted as being the “output device”, over the particular communication channel, whereby this process occurs after the other handheld computing device is discovered in the vicinity, with the “nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process”, thereby having “the output data is device-dependent on the …output device”] and, 
the generating of the output data is based, at least partly, on the attribute that is related to wireless output control controller device or the output device [see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”], and 
the output data conforms, at least partly to one or more of a published standard, a proprietary standard, a format, a protocol, or a language, individually or in any combination, that is acceptable specifically for rendering at the wireless output controller device or the output device [see col. 16, line 56-col. 17, line 10, wherein “Audio files may be sent using any suitable audio format. One illustrative audio format for audio files is MP3. Video may also be sent using any suitable format. One illustrative video format is MPEG-4, but any suitable format may be used if desired.”; also see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user. …Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user’s voice may be recorded and associated with the user’s electronic business card.”; also see step 1076 in Fig. 112; also see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards.”]; and
wirelessly transmit, using the at least one wireless communication unit that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47, wherein “Wireless communications paths may use infrared (IR) communications. For example, an infrared transmitter/receiver may be provided in retailer equipment 36. An IR communications link may be formed between retailer equipment 36 and handheld computing device 12 using an IR transmitter/receiver in handheld computing device 12. … Wireless radio-frequency (RF) communications may use any suitable radio frequencies. For example, frequencies such as 900 MHz or 2.4 GHz or other ultra-high frequencies (UHF) may be used. These are merely illustrative examples. Any suitable frequency or frequencies may be used for wireless RF transmissions.… An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity. Such a connection may operate at 2.4 GHz.”; also see col. 17, lines 27-45, wherein “The link may be established using any suitable IR communications protocols.”],
at least part of the generated output data over the established wireless connection from the wireless information apparatus to the wireless output controller device for rendering or outputting of at least part of the digital content at the output device [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”; also see step 1078 in Fig. 112; also see col. 63, lines 1-40, wherein “The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”],
the wireless connection is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47, wherein “Wireless communications paths may use infrared (IR) communications. For example, an infrared transmitter/receiver may be provided in retailer equipment 36. An IR communications link may be formed between retailer equipment 36 and handheld computing device 12 using an IR transmitter/receiver in handheld computing device 12. … Wireless radio-frequency (RF) communications may use any suitable radio frequencies. For example, frequencies such as 900 MHz or 2.4 GHz or other ultra-high frequencies (UHF) may be used. These are merely illustrative examples. Any suitable frequency or frequencies may be used for wireless RF transmissions.… An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity. Such a connection may operate at 2.4 GHz.”; also see col. 17, lines 27-45, wherein “The link may be established using any suitable IR communications protocols.”]; and
wherein the output device is at least one of a television, a projection device, a display device, a printing device, a speaker, or an audio output device, and both the wireless output controller device and the output device are distinct devices from the wireless information apparatus [see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”,  here, a second handheld computing device would be considered as “a display device” or “an audio output device”, whereby a second handheld computing device (with a wireless output controller device) would also be distinct devices from the wireless information apparatus; also see col. 63, lines 1-40, wherein “The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards. …At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”; here, an audio or video clip is sent to a recipient, whereby the recipient would thus be considered as a “display device” or an “audio output device”, being distinct from the wireless information apparatus].

With this, however, Treyz fails to expressly disclose if “the at least an attribute being at least one of a name, a brand, a model, security information, a device identity, an address, authentication information, or a device profile, individually or in any combination”.

But the reference of Carlson discloses a method at a wireless information apparatus [first wireless device 114, see Figs. 1-5], being configured to:
wirelessly search, at the wireless information apparatus over a short range wireless communication channel via at least one wireless communication unit that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see Abstract; also see paragraphs 0031-0033, wherein “The first wireless device 114 has a radio transceiver 118 to communicate with other devices that are similarly equipped via a short range wireless link (e.g., a radio frequency (RF) link).…The system further includes a second wireless device 124 that has a radio transceiver 128 to communicate with the first wireless device through a personal area network (e.g., a short range wireless link) and connection facilities 142 to access a wide area network 143, such as a the Internet, an intranet, a corporate network, or a resource connected to the wide area network.…The transceivers 118, 128 can be any radio frequency (RF) transceivers that comply with a short range wireless protocol (e.g., a Bluetooth wireless protocol).”], 
for the wireless output controller device that is available within short range for wireless communication with the wireless information apparatus [see paragraphs 0026-0033; also see paragraph 0036, wherein “The service requester 150 sends (e.g., broadcasts) a request for service to connection providers that are in the range of the short-range wireless link (i.e., devices that are in the range of the radio transceiver).”];
receive, at the wireless information apparatus over the short range wireless communication channel via the at least one wireless communication unit that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see paragraphs 0031-0033, wherein “The transceivers 118, 128 can be any radio frequency (RF) transceivers that comply with a short range wireless protocol (e.g., a Bluetooth wireless protocol).”], 
at least an attribute from the wireless output controller device found in the wireless search, and the at least an attribute being at least one of a name, a brand, a model, security information, a device identity, an address, authentication information, or a device profile, individually or in any combination, related to the wireless output controller device or the output device [see paragraph 0036, wherein “In response to the service request, the connection providers reply with a service offer that specifies the terms of service. The terms of service can include, but is not limited to, the availability, cost, and speed of the connection services provided.”; also see paragraph 0043, wherein “In step 404, the first wireless device sends (e.g., broadcast) a service request to all the service providers within range of the RF transceiver. In step 408, one or more service providers respond to the requesting device with service offers. The service offer can specify information that can include, but is not limited to, availability, acceptable forms of payment, cost of service, average speed of connection, guaranteed speed of connection, termination notice (e.g., the length of time between a termination notice and disconnect), etc.”];
establish a wireless connection between the wireless information apparatus and the wireless output controller device subsequent to receiving, at the wireless information apparatus, the at least an attribute from the wireless output controller device [see Abstract; also see paragraphs 0031-0033, wherein “The first wireless device 114 has a radio transceiver 118 to communicate with other devices that are similarly equipped via a short range wireless link (e.g., a radio frequency (RF) link).…The system further includes a second wireless device 124 that has a radio transceiver 128 to communicate with the first wireless device through a personal area network (e.g., a short range wireless link) and connection facilities 142 to access a wide area network 143, such as a the Internet, an intranet, a corporate network, or a resource connected to the wide area network.…The transceivers 118, 128 can be any radio frequency (RF) transceivers that comply with a short range wireless protocol (e.g., a Bluetooth wireless protocol).”; also see paragraph 0043, wherein “In step 404, the first wireless device sends (e.g., broadcast) a service request to all the service providers within range of the RF transceiver. In step 408, one or more service providers respond to the requesting device with service offers. The service offer can specify information that can include, but is not limited to, availability, acceptable forms of payment, cost of service, average speed of connection, guaranteed speed of connection, termination notice (e.g., the length of time between a termination notice and disconnect), etc.”], 
the establishing of the wireless connection being via the at least one wireless communication unit supporting wireless communication that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see paragraphs 0031-0033, wherein “The transceivers 118, 128 can be any radio frequency (RF) transceivers that comply with a short range wireless protocol (e.g., a Bluetooth wireless protocol).”].

Treyz and Carlson are combinable because they are in the same field of endeavor, both being handheld wireless devices that can connect to another device via Bluetooth communication.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile information apparatus described in Treyz include the function of “receiving, at the mobile information apparatus and over the short range wireless communication channel, an attribute corresponding to the wireless output device found in the wireless search, the attribute being at least one of a name, a brand, a model, security information, a device identity, an address, or a device profile, individually or in any combination”, as recognized by Carlson.  The suggestion/motivation for doing so would have been that the mobile information apparatus of Treyz would become more desirable, and have better operability, as the apparatus would utilize a short range wireless communications to provide access to a cell phone through another cell phone that can operate worldwide, as recognized by Carlson in paragraphs 0010-0012.  Here, the mobile information apparatus of Treyz would easily be implemented with these well-known principles, as exemplified by Carlson, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Carlson with the mobile information apparatus of Treyz to obtain the invention specified in dependent claim 17.

Regarding claim 18, Treyz and Carlson disclose the apparatus discussed above in claim 17, and Treyz further teaches in which the wireless information apparatus is embodied at least as one of a smart phone, an Internet appliance, an e-book, a digital camera, or an information pad [see col. 9, line 56-col. 10, line 20, wherein “Handheld computing device 12 may be a handheld computer or any other suitable handheld computing device. As an example, a cellular telephone with computing capabilities may be used to perform some functions of handheld computing device.”; also see col. 12, line 56-col. 13, line 47, wherein “Examples of remote communications paths include cellular telephone links to terrestrial cellular base stations, satellite links (e.g., to communications satellites that provide Internet access, wireless telephone services, or data services or the like), links to FM data services that are distributed from terrestrial broadcast stations, etc.”; also see col. 15, lines 3-63].

Regarding claim 19, Treyz and Carlson disclose the apparatus discussed above in claim 18, and Treyz further teaches in which the wireless output controller device is included internally in the output device [see col. 15, lines 16-63, being elements in a second handheld computing device as discussed in col. 17, lines 28-59].

Regarding claim 20, Treyz and Carlson disclose the apparatus discussed above in claim 18, and Treyz further teaches in which the output device is a television [here, a second handheld computing device, as described in col. 17, lines 5-59 would include a display, an antenna, a tunable receiver, a DVD drive, as discussed in col. 15, lines 11-63, being components associated with a television; also see col. 31, lines 20-47], and the wireless output controller device is either one of: (1) connectable externally to the television via a wired connection, or (2) included internally in the television [see col. 17, lines 5-59; also see Figs. 5 and 6].


Regarding claim 21, Treyz and Carlson disclose the apparatus discussed above in claim 17, and Treyz further teaches wherein the establishing of the wireless connection includes accessing a wireless local area network that is compatible, at least in part, with wireless standards for wireless local area networks [see col. 13, lines 10-47, wherein “Another example of a local communications path is a wireless path between handheld computing device 12 and a wireless local area network. Such a wireless local area network may act as a local access point to a larger communications network such as the Internet.”; also see col. 15, lines 16-63, wherein “Port 92 may be any suitable port or ports, such as a FireWire port (IEEE 1394), a universal serial bus (USB) port, etc. An IR port may be supported using IR transmitter/receiver 94. Wireless communications circuitry 96 may include one or more antennas, transmitters, tunable transmitters, receivers, and tunable receivers. Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”; also see col. 17, lines 27-45, wherein “The link may be established using any suitable IR communications protocols.”; Here, the described communication over a “wireless local area network”, as discussed by Treyz, are seen to inherently be “compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards for wireless local area networks”, as IEEE 802.11 wireless standards were commonly utilized at the time of the invention].

Along this vein, the secondary reference of Carlton further teaches of a system that establishes a wireless connection that includes accessing a wireless local area network that is compatible, at least in part, with part of IEEE 802.11 wireless standards for wireless local area networks [see paragraphs 0002-0006, wherein “With the advent of portable computing devices (e.g., the laptop computer), there is the need for a way to connect to the network (e.g., Ethernet based local area network (LAN)) to perform any number of important functions. … For example, a wireless Ethernet protocol supports the use of the 802.11 protocol to connect a laptop to a local area network (LAN) so that the laptop can access LAN resources (e.g., a printer connected to the LAN). The LAN typically includes an access device that has an RF transceiver and antenna for communicating with the laptop via a wireless link. The laptop typically has a PCMCIA card that also has an RF transceiver and antenna for communicating with the access device.”].  

Further, the reference of Treyz additionally teaches:
wherein the short range wireless communication channel is at least one of the following, individually or in any combination:
(1) a direct wireless communication that is compatible with at least part of IEEE 802.11 wireless standards from the wireless information apparatus to the wireless output controller device, or
(2) a wireless communication that is compatible with at least part of Bluetooth specifications [see col. 13, lines 16-47], or
(3) a short range, close proximity wireless communication [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”].

Thus, once again, Treyz and Carlson are combinable because they are in the same field of endeavor, both being handheld wireless devices that can connect to another device via Bluetooth communication.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile information apparatus described in Treyz further include that the “establishing a wireless connection that includes accessing a wireless local area network that is compatible, at least in part, with part of IEEE 802.11 wireless standards for wireless local area networks”, as recognized by Carlson.  The suggestion/motivation for doing so would have been that the mobile information apparatus of Treyz would become more desirable, and have better operability, as the apparatus would utilize a short range wireless communications to provide access to a cell phone through another cell phone that can operate worldwide, as recognized by Carlson in paragraphs 0010-0012, whereby the system would also have increased usability, having a capability of using IEEE 802.11 standards, such that “the use of the 802.11 protocol to connect a laptop to a local area network (LAN) so that the laptop can access LAN resources (e.g., a printer connected to the LAN).”, as read in paragraph 0005.  Here, the mobile information apparatus of Treyz would easily be implemented with these well-known principles, as exemplified by Carlson, and would yield predictable results.  Therefore, it would have been obvious to combine the further teachings of Carlson with the mobile information apparatus of Treyz to obtain the invention specified in dependent claim 21.


Regarding claim 22, Treyz and Carlson disclose the apparatus discussed above in claim 17, and Treyz further teaches in which, prior to establishing the wireless connection, the wireless information apparatus is further configured to:
obtain, by receiving an input from the user manually, security or authentication information that includes one or more of a user name, a password, an ID number, a security key, a biometric, a fingerprint, or voice, individually or in any combination, related to a user of the wireless information apparatus [see col. 18, lines 41-58]; and
utilize the obtained security or authentication information for enabling the wireless information apparatus to access services provided by the wireless output controller device or the output device [see col. 18, lines 41-58].

Regarding claim 23, Treyz discloses a non-transitory computer readable storage medium containing software that is executable, at least partly, by a processor [see col. 16, lines 23-36] at a mobile information apparatus for managing wireless output of digital content at a wireless output device by wireless communication, the wireless communication from the mobile information apparatus to the wireless output device being compatible, at least partly, with at least one protocol within 802.11 wireless standards or within Bluetooth specifications, and the wireless output device being a distinct device from the mobile information apparatus [see col. 13, lines 10-38], and 
the mobile information apparatus [handheld computing device 12, see Figs. 2, 4, 5, and 6] including:

wireless communication circuitry [“IR transmitter/receiver 94”, “wireless communications circuitry 96”, and “wireless communications circuitry 104”, seen in Fig. 4] that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],
a display screen [“display 80”, seen in Fig. 4; also see “display 118”, seen in Fig. 5; also “display 130”, seen in Fig. 6],
a processor [“processor 64, seen in Fig. 4; also see “control circuitry 128”, seen in Fig. 6], and 
operating system software [see col. 12, lines 38-55; also see col. 15, line 3-col. 16, line 66]; and 
wherein the software when executed, at least partly, by the processor and facilitated, at least partly, by the operating system software, performs a method at the mobile information apparatus [see col. 15, line 3-col. 17, line 59; also see col. 63, lines 13-48], comprising:
wirelessly searching using the wireless communication circuitry and over a short range wireless communication channel that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”],
for a wireless output device that is available for establishing wireless communication with the mobile information apparatus [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”; also see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”];
wirelessly receiving, at the mobile information apparatus, from the wireless output device found in the wireless search, using the wireless communication circuitry, and over the short range wireless communication channel, an attribute corresponding to the wireless output device found in the wireless search [see col. 17, lines 27-59, wherein “The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”; also see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”];
selecting, at the mobile information apparatus, the wireless output device found in the wireless search based, at least in part, on the attribute, corresponding to the wireless output device, received over the short range wireless communication channel [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 17, lines 27-59, wherein “Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process. This may allow handheld computing device 12 to display options such as options 144 and 146 with little or no direction from the user.”;  also see step 1076 in Fig. 112, and see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses.”];
implementing an authentication procedure or a security procedure for establishing a wireless connection between the mobile information apparatus and the wireless output device to access services provided by the wireless output device [see col. 18, lines 41-58, wherein “The transactions performed at step 162 may be placed under password control. The user may supply a password using keys or an on-screen keyboard. The user’s identity may also be verified using handwriting or signature recognition arrangements. ..A fingerprint recognition may be used as an attachment to handheld computing device 12 or as part of handheld computing device 12.”];
subsequent to selecting the wireless output device found in the wireless search and implementing the authentication procedure or the security procedure, establishing, using the wireless communication circuitry that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-58, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”; also see col. 15, lines 16-63, wherein “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”], 
a wireless connection link between the mobile information apparatus and the selected wireless output device, the wireless connection link is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”];
obtaining, by the mobile information apparatus, at least part of the digital content, the digital content includes at least one of image content, digital document content, audio content or video content, individually or in any combination, and the digital content is stored locally at the mobile information apparatus or is downloaded, at least partly, from a server over the Internet to the mobile information apparatus [see step 1054; also see col. 62, lines 7-51; also see step 1074 Fig. 112; also see col. 63, lines 13-20, wherein “At step 1074, the kiosk may display on-screen options that allow the user to request that the virtual postcard or other suitable digital images and video be downloaded to handheld computing device 12 (e.g., over a local or remote wireless link or a physical link).”; also see col. 13, lines 10-38, wherein “Another example of a local communication path is a wireless path between handheld computing device 12 and a wireless local area network. Such a wireless local area network may act as a local access point to a larger communications network such as the Internet.”; also see col. 22, lines 16-29];
conforming, at the mobile information apparatus and using the processor, at least part of the digital content into output data, the output data is related to at least part of the digital content, the output data is device dependent on the selected wireless output device [see col.. 16, line 37-col. 17, line 15; also see col. 17, lines 28-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device. A confirmation message 148 may be displayed to confirm that the link has been established. The link may be established using any suitable IR communications protocols. If desired, the nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”; here, the output data, in this case, the “electronic business card” that may include “images, audio, and/or video clips”, is formatted and sent to the particular discovered other handheld computing device, interpreted as being the “output device”, over the particular communication channel, whereby this process occurs after the other handheld computing device is discovered in the vicinity, with the “nature of the transmission (an image or graphic facsimile of a business card) may be identified during the link setup process”, thereby having “the output data is device-dependent on the …output device”] and, 
the conforming of the output data is based, at least partly, on the attribute that is related to the selected wireless output device [see col. 23, line 37-col. 24, line 53, wherein “The DGPS correction to the position of handheld computing device 12 may be made at the handheld computing device 12 (by supplying the needed correction data to the handheld computing device 12 from the base station 250), at base station 250 (e.g., by providing the handheld computing device’s raw GPS position to base station 250), or may be performed elsewhere (e.g., by providing an appropriate facility with the error correction data from the base station 250 over a communications network and by providing the GPS position data of the handheld computing device using wireless communications and a communications network path.”; also see col. 45, line 21-col. 46, line 34, wherein “At step 688, the proximity of the user's handheld computing device 12 with respect to other handheld computing devices may be monitored. … Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications. …At step 702, the location of handheld computing device 12 may be monitored using, for example, information on which local transmitter/receivers are in use in local wireless communications between the mall or other establishment and the handheld computing device, GPS information, etc.”], and 
the output data conforms, at least partly, to one or more of a published standard, a proprietary standard, a format, a protocol, or a language, individually or in any combination, that is acceptable for wireless outputting or rendering specifically at the selected wireless output device [see col. 16, line 56-col. 17, line 10, wherein “Audio files may be sent using any suitable audio format. One illustrative audio format for audio files is MP3. Video may also be sent using any suitable format. One illustrative video format is MPEG-4, but any suitable format may be used if desired.”; also se col. 17, lines 46-51, wherein “Electronic business cards based on images and graphic facsimiles may include digital images of the user and may have associated audio and video clips. For example, the user’s voice may be recorded and associated with the user’s electronic business card.”; also see step 1076 in Fig. 112; also see col. 63, lines 21-32, wherein “For example, handheld computing device 12 may display on-screen options that allow the user to input the communication addresses. The communication addresses may be e-mail addresses. The user may also use handheld computing device 12 to add text or audio or video clip messages to the virtual postcards.”]; and
wirelessly transmitting, via the wireless communication circuitry that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”],
at least part of the output data over the wireless connection link from the mobile information apparatus to the selected wireless output device for output or rendering of at least part of the digital content at the selected wireless output device, the digital content includes at least one of image content, digital content, audio content or video content, individually or in any combination [see step 1078 in Fig. 112; also see col. 63, lines 33-40, wherein “At step 1078, handheld computing device 12 may be used to electronically send the selected virtual postcards to recipients.”]; and
wherein the selected wireless output device is at least one of the following: an audio output device, a display device, a printing device, a projection device, a television, or an output controller connectable to a television, individually or in any combination [see col. 17, lines 27-59, wherein “As shown in FIG. 8, handheld computing device 12 may provide the user with options such as send business card option 144 and receive option 146. Options such as option 144 and 146 may be displayed, for example, after a wireless link has been established between handheld computing device 12 and another handheld computing device…. The link may be established using any suitable IR communications protocols.”, here, a second handheld computing device would be considered as “a display device”; also see Fig. 112, wherein a recipient would be an audio output device and a display device].

With this, however, Treyz lacks a specific teaching of “the attribute being at least one of a name, a brand, a model, security information, a device identity, an address, or a device profile, individually or in any combination, corresponding to the wireless output device”.

But the reference of Carlson discloses a method at a mobile information apparatus [first wireless device 114, see Figs. 1-5], comprising:
wirelessly searching, using the wireless communication circuitry and over a short range wireless communication channel that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications [see paragraphs 0031-0033], for a wireless output device that is available for establishing wireless communication with the mobile information apparatus [see paragraphs 0026-0033; also see paragraph 0036, wherein “The service requester 150 sends (e.g., broadcasts) a request for service to connection providers that are in the range of the short-range wireless link (i.e., devices that are in the range of the radio transceiver).”];
wirelessly receiving, at the mobile information apparatus, from the wireless output device found in the wireless search, using the wireless communication circuitry, and over the short range wireless communication channel, an attribute corresponding to the wireless output device found in the wireless search, the attribute being at least one of a name, a brand, a model, security information, a device identity, an address, or a device profile, individually or in any combination, corresponding to the wireless output device [see paragraph 0036, wherein “In response to the service request, the connection providers reply with a service offer that specifies the terms of service. The terms of service can include, but is not limited to, the availability, cost, and speed of the connection services provided.”; also see paragraph 0043, wherein “In step 404, the first wireless device sends (e.g., broadcast) a service request to all the service providers within range of the RF transceiver. In step 408, one or more service providers respond to the requesting device with service offers. The service offer can specify information that can include, but is not limited to, availability, acceptable forms of payment, cost of service, average speed of connection, guaranteed speed of connection, termination notice (e.g., the length of time between a termination notice and disconnect), etc.”];
selecting, at the mobile information apparatus, the wireless output device found in the wireless search based, at least in part, on the attribute, corresponding to the wireless output device, received over the short range wireless communication channel [see paragraphs 0044-0045, wherein “When a "best deal" is found, processing proceeds to step 424 where the service requester selects one or more of the service offers. When a "best deal" is not found, processing proceeds to step 404 where more service offers are requested, received, and evaluated (steps 404, 408, and 414)”].

Treyz and Carlson are combinable because they are in the same field of endeavor, both being handheld wireless devices that can connect to another device via Bluetooth communication.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mobile information apparatus described in Treyz include the function of “wirelessly receiving, at the mobile information apparatus, …over the short range wireless communication channel, an attribute corresponding to the wireless output device found in the wireless search, the attribute being at least one of a name, a brand, a model, security information, a device identity, an address, or a device profile, individually or in any combination, corresponding to the wireless output device”, as recognized by Carlson.  The suggestion/motivation for doing so would have been that the mobile information apparatus of Treyz would become more desirable, and have better operability, as the apparatus would utilize a short range wireless communications to provide access to a cell phone through another cell phone that can operate worldwide, as recognized by Carlson in paragraphs 0010-0012.  Here, the mobile information apparatus of Treyz would easily be implemented with these well-known principles, as exemplified by Carlson, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Carlson with the mobile information apparatus of Treyz to obtain the invention specified in dependent claim 23.

Regarding claim 24, Treyz and Carlson disclose the non-transitory computer readable storage medium discussed above in claim 23, and Treyz further teaches that:
wherein wirelessly searching for a wireless output device includes one or more searching criteria, the one or more searching criteria including searching for one or more wireless output devices: (1) that can provide wireless output service, or (2) based on a close proximity of the one or more wireless output devices to the mobile information apparatus [see col. 23, line 8-col. 24, line 3, wherein “In particular, with an arrangement such as that of FIG. 16, it can be determined when the user is within the proximity of certain stores.”; also see col. 45, lines 8-31, wherein “At step 688, the proximity of the user’s handheld computing device 12 with respect to other handheld computing devices may be monitored. …When handheld computing device 12 determines that Mr. Smith’s handheld computing device has come into range, the user may be provided with the reminder. Handheld computing device 12 may monitor for other handheld computing devices in the vicinity using local wireless communications.”]; and
wherein each wireless output device found in the wireless search satisfying, at least partly, the one or more searching criteria [see col. 23, line 8-col. 24, line 3; also see col. 39, line 63-col. 40, line 19; also see col. 45, lines 8-31].

Regarding claim 25, Treyz and Carlson disclose the non-transitory computer readable storage medium discussed above in claim 23, and Treyz further teaches in which the establishing of the wireless connection link includes establishing at least one of the following, individually or in any combination:
(1) a direct wireless communication compatible with at least part of IEEE 802.11 wireless standards or Bluetooth specifications from the mobile information apparatus to the selected wireless output device [see col. 13, lines 10-47, wherein “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”]; or
(2) a wireless local area network connection operable by the mobile information apparatus for accessing a wireless local area network that is compatible, at least in part, with part of IEEE 802.11 wireless standards.

Regarding claim 26, Treyz and Carlson disclose the non-transitory computer readable storage medium discussed above in claim 23, and Treyz further teaches in which the method further comprises implementing an authentication procedure or a security procedure that includes obtaining authentication information or security information [see col. 18, lines 41-58, wherein “The transactions performed at step 162 may be placed under password control. The user may supply a password using keys or an on-screen keyboard. The user’s identity may also be verified using handwriting or signature recognition arrangements. ..A fingerprint recognition may be used as an attachment to handheld computing device 12 or as part of handheld computing device 12.”], 
the authentication information or the security information includes one or more of a security key, a name, an ID, a voice, or a password, individually or in any combination [see col. 18, lines 41-58, wherein “The transactions performed at step 162 may be placed under password control. The user may supply a password using keys or an on-screen keyboard. The user’s identity may also be verified using handwriting or signature recognition arrangements. ..A fingerprint recognition may be used as an attachment to handheld computing device 12 or as part of handheld computing device 12.”], and 
the obtaining of the authentication information or security information being either one of (1) an input received from a user [see col. 18, lines 41-58, wherein “The transactions performed at step 162 may be placed under password control. The user may supply a password using keys or an on-screen keyboard. The user’s identity may also be verified using handwriting or signature recognition arrangements.”], or (2) automatically detected by the wireless output device.



Response to Arguments
Upon review of the instant amendment filed April 22, 2022, Applicant’s arguments filed April 22, 2022, with respect to the rejection of claims 27-35 as being anticipated by Treyz (U.S. Pat. 6,587,835), and the rejection of claims 1-16 as being unpatentable over the combination of Treyz in view of Carlson (U.S. Pat. App. Pub. 2002/0071416), and have been fully considered and are persuasive.  Here, the Examiner finds Applicant’s arguments on pages 72-104 persuasive, as the Examiner agrees that the reference of Treyz, as well as the combination of Treyz and Carlson, fall short of teaching each of the amended elements of independent claims 1, 3, 27, and 32.  Thus, the rejection of claims 1-16 under 35 U.S.C. 103(a), as being unpatentable over the combination of Treyz in view of Carlson, and the rejection of claims 27-35 under 35 U.S.C. 102(e), as being anticipated by Treyz have been withdrawn. 

However, Applicant's arguments filed April 22, 2022, with respect to the rejection of claims 36-40 as being anticipated by Treyz, and the rejection of claims 17-26 as being unpatentable over the combination of Treyz in view of Carlson, have been fully considered but they are not persuasive.

Here, the Examiner notes that the Applicant’s arguments filed April 22, 2022 throughout pages 72-104 are drawn to the amended features of independent claim 1, which now requires that the wirelessly searching and receiving be done with a wireless chip or chipset  that is compatible within IEEE 802.11 wireless standards over a wireless local area network, among other changes.  But with this, independent claims 17, 23, and 36 were not amended in the same manner as that of independent claim 1, whereby these claims currently recite that the functionality be “compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards or within Bluetooth specifications”.  Thus, Applicant’s arguments are drawn to features expressly required in independent claims 1, 3, 27, and 32, but not to the required features of independent claims 17, 23, and 36.

Here, on pages 101 and 102 of the arguments dated April 22, 2022, the Applicant argues “Amended independent claim 3, 17, and 23 recite subject matter that is analogous to the above subject matter recited in amended independent claim 1.  Additionally, amended independent claims 1, 3, 17, and 23 recite subject matter that is analogous to the subject matter recited in independent claims 27, 32, and 36. As previously discussed above, Treyz does not teach the subject matter recited in independent claims 27, 32, and 36. Thus, Treyz also does not teach all of the subject matter recited in independent claims 1, 3, 17, and 23. Additionally, Treyz teaches away from the subject matter recited in amended independent claims 1, 3, 17, and 23 for at
least the reasons discussed below.”  The Applicant again subsequently argues that the claims require “the wireless communication link being compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards”.  But again, independent claims 17, 23, and 36 do not require this functionality.  If the Applicant desires this feature to be considered for independent claims 17, 23, and 36, then these claims should be amended accordingly.

In this regard, the reference of Treyz teaches that the wireless communication channel is compatible, at least partly, with at least one protocol within Bluetooth specifications.  Particularly, in col. 13, lines 10-58, Treyz states “Wireless communications paths that use short-range optical connections such as IR links and short-range RF links over distances from a fraction of a foot to hundreds of feet are referred to herein as ‘local’ communications paths or links. An example of a local communications path is an IR link between handheld computing device 12 and a kiosk or cash register. Another example of a local communications path is a Bluetooth connection between handheld computing device 12 and a wireless transmitter/receiver associated with a store, merchant, mall, or other establishment or entity.”.  Additionally, in col. 15, lines 16-63, Treyz states “Wireless communications circuitry 96 may support remote wireless communications (e.g., cellular telephone communications, cellular modem communications to a terrestrial base station, satellite communications, etc.) and local wireless communications (e.g., a Bluetooth RF connection or other RF connection or an IR connection to a nearby wireless device).”  Further, the reference of Treyz can be interpreted to teach the other features found in independent claim 36, as well as in claims 17 and 23, being in combination with the reference of Carlson. 

Therefore, because independent claims 17, 23, and 36 recite different features than that of the argued amended feature that are found in independent claim 1, the reference of Treyz is still seen to teach the communication link that is compatible within Bluetooth specifications.  Thus, the rejection of claims 36-40 under 35 U.S.C. 102(e) as being anticipated by Treyz is once again deemed proper, and repeated herein.  Additionally, the rejection of claims 17-26 under 35 U.S.C. 103(a) as being unpatentable over Treyz in view of Carlson is also deemed proper, and repeated herein.  



Allowable Subject Matter
Claims 1-16, and 27-35 are seen to be allowable over the prior art of record, and would be allowed upon overcoming the cited rejection under 35 U.S.C. 251 noted above.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding independent claim 1, in the Examiner’s opinion, it would not have been obvious at the time of the invention to have the method of a mobile wireless information apparatus of claim 1, as currently claimed, when viewed as a whole, include the combination of features that require the limitations:
“(2) wirelessly searching by the mobile wireless information apparatus, and using at least one wireless communication chip or chipset of the one or more wireless communication chips or chipsets that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards, over said wireless local area network connected in (1) for one or more wireless output devices that are available in the wireless local area network connected in (1) to provide output service;
(3) wirelessly receiving, at the mobile wireless information apparatus using the at least one wireless communication chip or chipset that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards and over the wireless local area network connected in (1), a device dependent attribute that corresponds to a wireless output device found in the wireless search in (2) to be available in the wireless local area network connected in (1), and the device dependent attribute includes at least one of a name, a brand, a model, a device identity, an address, security information, or a device profile, corresponding to the wireless output device found in the wireless search in (2);
(4) receiving an indication of a selection, over a graphical user interface at the
mobile wireless information apparatus, of the wireless output device found in the wireless
search in (2), and the selection of the wireless output device found in the wireless search is
based, at least in part, on the device dependent attribute wirelessly received in (3);
(5) establishing, using the at least one wireless communication chip or chipset of the one or more wireless communication chips or chipsets of the mobile wireless information apparatus and over the wireless local area network connected in (1), a wireless communication link between the mobile wireless information apparatus and the selected wireless output device in (4), the wireless communication link being compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards;
(6) conforming, by the one or more client application(s), at least part of the digital content obtained in (0) into device dependent output data, at the mobile wireless information apparatus, the device dependent output data being related to at least part of the digital content obtained by the one or more client application(s) in (0), and the device dependent output data is device dependent on the wireless output device selected in (4) and is related, at least partly, to the device dependent attribute wirelessly received in (3) and corresponding to the wireless output device selected in (4), and wherein the device dependent output data being conformed to one or more of a published standard, a proprietary standard, a format, a protocol, or a language, that are specifically generated to be compatible for rendering at the wireless output device selected in (4); and
(7) wirelessly transmitting, from the mobile wireless information apparatus using the at least one wireless communication chip or chipset, of the one or more wireless communication chips or chipsets, that is compatible, at least partly, with at least one protocol within IEEE 802.11 wireless standards, at least part of the device dependent output data in (6) over the wireless communication link established in (5) to the wireless output device selected in (4) for rendering or outputting at least part of the digital content at the wireless output device selected in (4)”.

The closest prior art within the record, most notably the references of Treyz and Carlson, as well as the references of Moghadam et al. (U.S. Pat. 5,917,542), Balog et al. (U.S. Pat. App. Pub. 2002/0022453, and Ho et al. (U.S. Pat. App. Pub. 2002/0110085), each are not seen to describe the totality of these features in these limitations, alone or in combination, whereby these limitations were amended in the amendment dated April 22, 2022.  Here, the Examiner notes that the references of Carlson, Moghadam, Balog, and Ho each do teach of utilizing IEEE 802.11 protocol.  However, none of these expressly teach that the claimed functionality, when viewing the claim as a whole, that would include wirelessly searching for a wireless output device that are available through a link compatible with IEEE 802.11 wireless standards, wirelessly receiving device dependent attributes corresponding to the found wireless output device through a link compatible with IEEE 802.11 wireless standards, and then wirelessly transmitting the generated device dependent output data based on the received attributes through a link compatible with IEEE 802.11 wireless standards, such that the received attributes over IEEE 802.11 are utilized to conform the received digital content into deice dependent content.  

Along this vein, in light of Applicant’s arguments dated April 22, 2022 found on pages 72-104, it is not clear if one of ordinary skill in the art at the time of the invention would be motivated to use IEEE 802.11 wireless standards for each of these functions, as defined in claim 1, when viewing the teachings of the primary reference of Treyz.  Thus, claim 1, as amended in the amendment dated April 22, 2022, renders the claim as patentable over the prior art of record.  Similar limitations appear in independent claims 3, 27, and 32.  Thus, for the same reasons discussed above, claims 3, 27, and 32, as amended in the amendment dated April 22, 2022, renders these claims as patentable over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent 5,917,542, issued to Moghadam et al., discloses a system that allows communication of images from a digital camera to a printer utilizing IEEE 802.11 communications protocol;
U.S. Patent Application Publication 2002/0022453, with the inventor of Balog et al., discloses a system for delivering content to a plurality of mobile devices that utilize Bluetooth specifications, and additionally includes an IEEE 802.11 interface; and
U.S. Patent Application Publication 2002/0110085, with the inventor of Ho et al., discloses a system that adaptively controls network traffic load in a IEEE 802.11 compatible communications network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:

/CHARLES R CRAVER/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            
/M.F/            Supervisory Patent Examiner, Art Unit 3992